Title: From George Washington to Nicholas Cooke, 7 December 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Cambridge December 7th 1775

Your favour of the 4 Instant, I this moment Received, advising of the taking of a Captain & midshipman of One of the Kings Armed Schooners—You will be pleased to take their parole, not to leave North Hampton untill they are properly discharged, they will, be sent there, where there are several other officers, prisoners. As soon as the deficiency can be ascertained, I will Inform you, at present, I refer you to the other Letters which will be handed you by favor of Col. Babcock. I am Sir with great regard Your most Obedt Servt

Go: Washington

